Citation Nr: 1734404	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-22 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran submitted a Notice of Disagreement in March 2013; a Statement of the Case was issued in July 2013; and a VA Form 9 was received in July 2013.  

The Veteran testified before the undersigned Veterans Law Judge at an October 2016 Travel Board hearing; a transcript of that proceeding has been associated with the electronic claims file. 


FINDINGS OF FACT

The most competent and probative evidence of record relates the currently diagnosed tinnitus to noise exposure in-service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection-Applicable Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In addition, certain chronic diseases, including "[o]ther organic diseases of the nervous system," such as tinnitus, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Notably, the theory of continuity of symptomatology applies to the underlying claim for service connection for tinnitus discussed in the analysis below. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  

Discussion 

The Veteran seeks service connection for tinnitus.  He asserts that he has experienced continuous tinnitus since being exposed to heavy equipment and combat-related noise in-service. See Hearing Transcript.  

Regarding Hickson element number one (1), evidence of a current disability, the Veteran was diagnosed with tinnitus by S.M., M.D., in September 2015. Thus, Hickson element (1) has been satisfied. 

Regarding Hickson element (2), in-service disease or injury, the Veteran's DD Form 214 indicates that he was awarded the Vietnam Service Medal with Bronze Star for his tours in Vietnam.  As such, the Board accepts as fact that he suffered in-service injury with symptoms of tinnitus. See 38 U.S.C.A. § 1154 (b).  

The Board additionally notes that Veteran's military occupational specialty (MOS) was that of an excavating operator.  He testified that this entailed operating all types of heavy equipment such as bulldozers, cranes, graters, haul units, earth movers, and loaders.  The Veteran's MOS is consistent with his complaints of military noise exposure.  The Board further finds that the Veteran is both competent and credible to report on the fact that he was exposed to loud noises during service and that he has suffered from tinnitus since that time. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

Therefore, the Board concedes that the Veteran was exposed to loud noise during service.  Thus, Hickson element number (2), in-service disease or injury, has been met. 

With respect to crucial Hickson element (3), nexus to military service, the medical evidence of record consists of VA and private medical opinions both for and against the Veteran's claim, respectively.

Evidence against the claim includes a January 2013 VA Audiological Examination Report.  Therein, the VA examiner opined that the Veteran's tinnitus was not related to service, but was instead a symptom of his hearing loss.  The Board does not find the VA opinion to be probative as the examiner failed to consider the Veteran's competent complaints of tinnitus during and continuously since service.

Evidence in support of the claim includes two private medical opinions.  Specifically, in August 2015, Dr. L.M. (Doctor of Audiology) examined the Veteran's and opined that while tinnitus was a symptom of hearing loss, "the [Veteran's] military noise exposure, as conceded by the D.O.D., is high probability; therefore it is at least as likely as not that his tinnitus is related to exposure to noise while serving in the Navy.  In August 2015, Dr. S.M. examined the Veteran and opined that his tinnitus was more likely the result of his 1.5 years of exposure to loud noise while serving in Vietnam.  

The Board finds the private opinions, collectively, to be highly probative as to the issue of nexus because they were rendered after a thorough review of the Veteran's medical history, his MOS, and his statements as to onset and continuity of tinnitus symptoms.  The August 2015 opinion is particularly probative as it was provided by an Doctor of Audiology (AuD), a specialist in the field of hearing. 

In short, in addition to the Veteran's competent and credible statements as to onset and continuity of tinnitus symptomatology (see, e.g., 38 C.F.R. § 3.303(b)), the most competent and probative medical evidence of record - namely, the August 2015 private nexus opinions - also relates the Veteran's current tinnitus to noise exposure in-service.  

Accordingly, as the record contains medical evidence of a current disability, evidence of the in-service incurrence of an injury, and evidence of a nexus between the in-service injury and the current disability, service connection for tinnitus is warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016); Hickson, supra.


ORDER

Service connection for tinnitus is granted. 


____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


